In an action for specific performance of a contract for the sale of real property, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Mc-Ginity, J.), entered February 20, 1986, which is in favor of the defendants and against them, upon the defendants’ motion to dismiss the complaint at the close of the evidence.
Ordered that the judgment is affirmed, with costs.
This case involves a contract to sell a one-family house. The mortgage commitment clause provided that "this contract is conditioned upon purchaser [plaintiffs] obtaining a firm mortgage commitment * * * within 30 days”. Since the plaintiffs failed to obtain the requisite firm mortgage commitment within the allotted time, the defendants properly canceled the contract. Brown, J. P., Kunzeman, Fiber and Spatt, JJ., concur.